Title: Thomas Jefferson to John A. Morton, 9 April 1812
From: Jefferson, Thomas
To: Morton, John A.


          
                  Sir 
                   
                     Monticello 
                     Apr. 9. 12.
          
		  
		  
		  
		  My friend Genl Kosciuzko, now established at Paris, or rather at or near Fontainebleau, depends for his subsistence chiefly on the produce of stock which he has in our funds and banks. we have occasion to remit him, about this season annually, somewhere about 1000.D. the superintendence of this he left with me, and I have committed to mr John Barnes of George town the immediate care of recieving and remitting to him this income. but we often find it extremely difficult to do this in good bills and without loss, and especially since the channel of England is closed to those operations. at this time no means offer themselves to us: but I have flattered myself that you perhaps could advise us or perhaps yourself furnish us the means. indeed, if
			 your commerce should occasion you to need money here in exchange for money in France perhaps the mutual convenience of yourself & the General might be found in making the remittance  annually through the channel of your house. will you do me the favor to answer me especially as to the means of a present remittance,
			 or to inform mr Barnes directly on the subject. 
		  
          
                  
                  Mr Walsh writes that after trying to send me some wine thro the canal of Languedoc and to be shipped from Bordeaux he has not been able to do it. I am in hopes on your return you will be able to assist him in this.
          Accept the assurance of my great esteem & respect.
                  Th: Jefferson
        